DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse.  Accordingly, claims 9-10 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL: Claim 9
CANCEL: Claim 10




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a fluorescent X-ray analysis apparatus or system, comprising: a sample collecting device including a collecting portion, and a beam sensor and a calculating portion, the calculating portion implemented by an arithmetic logic unit, the collecting portion configured to drop a liquid droplet onto a substrate having an object to be measured on a surface thereof and move the dropped liquid droplet on the surface of the substrate to collect the object to be measured into the liquid droplet; the beam sensor configured to emit a laser having a beam shape to the liquid droplet, and obtain a height profile representing distribution of a height of the liquid droplet from the surface of the substrate; the calculating portion is programmed to obtain the height profile and to calculate a correction coefficient for correcting a quantitative analysis value of the object to be measured based on the height profile, a drying portion configured to dry the liquid droplet so that the object to be measured is held onto the surface of the substrate; and 2Application No. 16/084,349Docket No. RG-0030 an analysis portion configured to irradiate the object to be measured with an X-ray and perform quantitative analysis of an element contained in the object to be measured based on a fluorescent X-ray output from the object to be measured.
Claims 2-8 and 12-13 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/Primary Examiner, Art Unit 1797